DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Non Final Office Action is in response to the claims filed 12/07/2020. Claim 7 is cancelled.  Claims 1, 3-5, 9-14 and 19 amended.  Claims 1-6 and 8-19 are pending and examined.

Withdrawal of Finality of Last Office Action
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
There is a lack of antecedent basis for the fan in claim 1 line 22. 
There is an inconsistency between claims 1 and 2, claim 1 recites controlling a gas turbine engine based on the total thrust and claim 2 recites controlling the gas turbine engine based on the determined total thrust.  For the purposes of examination, the recitation of determined total thrust in claim 2 has been construed as the total thrust recited in claim 1.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snell 20140123625 in view of Niergarth 2016/0032740.
Re Claim 1, Snell teaches (in Figs. 1-6) a method of controlling a gas turbine engine having a propulsive fan (14) and an engine core (34), the method including: measuring a first engine performance parameter an air pressure in a bypass duct (the bypass nozzle exit pressure per [0030] At least one engine parameter is measured such as turbine gas temperature (TGT) which is measured downstream of a turbine, turbine entry temperature (TET) which is measured upstream of a turbine, engine gas temperature (EGT) which may be measured upstream or downstream of a turbine, high pressure compressor exit 
Snell is silent as to the fan including a fan blade having a radius of the fan blade at the hub to a radius of the fan blade at the tip of less than .4.
Niergarth teaches a fan blade having a radius of the fan blade at the hub to a radius of the fan blade at the tip of less than .4 ([0075] …Among other advantages is the ability to reduce the size of the hub. Referring to FIG. 1, the fan hub radius ratio is defined as the fan blade leading edge hub diameter “r1” divided by the overall fan blade tip radius “r2”, or r1/r2. Because of the need to incorporate counterweights attached to the blades within the hub, prior art pitch control mechanisms often have a radius ratio significantly greater than 0.5. In contrast, the mechanism described herein, where the counterweights are moved away from the fan blades, permit ratios significantly less than 0.5, potentially less than 0.35, and further potentially less than 0.25. This will increase the aerodynamic efficiency of the fan.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snell so as to provide a fan blade having a radius of the fan blade at the hub to a radius of the fan blade at the tip of less than .4 since Niergarth teaches providing a fan blade of having a low value of a radius of the fan blade at the hub to a radius of the fan blade at the tip (less than .35) increases the aerodynamic efficiency of a fan.
Re Claim 2, Snell in view of Niergarth teaches the invention as claimed and as discussed above
Snell further teaches wherein controlling the engine based on total thrust comprises comparing the determined total thrust (58) to a target thrust (minimum 
Re Claim 3, Snell in view of Niergarth teaches the invention as claimed and as discussed above.
 Snell further teaches iteratively repeating the steps of measuring the first performance parameter and second engine performance parameter (TGT or TET or P30, see Paras. [0032]-[0033]), determining the fan thrust (56) and core thrust (54) and total thrust (58), comparing the total thrust (58) to the target thrust (minimum certified thrust in Para. [0038]), and setting the engine control parameter (trimming of NL in Para. [0038]), in order to reach the target thrust (minimum certified thrust in Para. [0038]). The steps are performed iteratively for different maintenance cycles as shown in Fig. 5 and described in Paras. [0037]-[0042].
Re Claim 4, Snell in view of Niergarth teaches the invention as claimed and as discussed above
Snell further teaches receiving an input indicating the target thrust (minimum certified thrust in Para. [0038]; it is noted that the minimum thrust must be received in order to be compared as described), and iteratively repeating the method to reach the target thrust in response to the input (see Paras. [0037]-[0042] and Fig. 5; process repeats iteratively for each maintenance cycle).
Re Claim 6, 
Snell further teaches the first power setting parameter (lines 42, 44, 46, and 47 in Fig. 4 show lines for different power settings, see Para. [0031], applied to fan as per Para. [0033]) correlates the first engine performance parameter (horizontal axis of Fig. 4, TGT, TET, or P30 as per Para. [0033]) to the fan thrust (vertical axis of Fig. 4) for a range of values of the first engine performance parameter (range of horizontal axis in Fig. 4).
Re Claim 8, Snell in view of Niergarth teaches the invention as claimed and as discussed above
Snell further teaches that the second power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine core as per Para. [0032]) correlates the second engine performance parameter (horizontal axis in Fig. 4; TGT or TET or P30 as per Para. [0033]) to the engine core thrust (vertical axis of Fig. 4) for a range of values of the second engine performance parameter (range of values on horizontal axis of Fig. 4).
Re Claim 9, Snell in view of Niergarth teaches the invention as claimed and as discussed above
Snell further teaches that the second engine performance parameter comprises a parameter selected from: an air pressure or temperature at an entry or the exit of the engine core; an air pressure or temperature at the entry or exit of the engine core as a function of one or more of altitude, speed/Mach numbe, or an ambient temperature in the form of a difference from an ISA temperature; or a measurement of an air pressure or temperature at any stage of the engine core (P30, TGT, or TET, see Paras. [0032]-[0033]; it is noted that for Markush-
Re Claim 10, Snell in view of Niergarth teaches the invention as claimed and as discussed above
Snell further teaches receiving the first power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine fan as per Para. [0033])  from a data card associated with the propulsive fan (lookup table Fig. 4 for fan, see Para. [0033]); and receiving the second power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine core as per Para. [0032]) from a data card associated with the engine core (lookup table in Fig. 4 for core, see Para. [0032]).
Re Claim 11, Snell in view of Niergarth teaches the invention as claimed and as discussed above
Snell further teaches wherein the engine core comprises a first engine core (34), the data card (in Fig. 4) associated with the engine core (34) comprises a first core data card (in Fig. 4), and the method further includes: replacing the first engine core with a second engine core different to the first (see Para. [0037]; engine core is replaced with new core engine), and compatible with the propulsive fan (14); and replacing the first core data card with a second core data card (lookup table in Fig. 4 is replaced, since thrust change for a new core is different, see Paras. [0027] and [0035]; that is a new core would not exhibit the deterioration described in Para. [0027], and therefore the reference table in Fig. 4 is different for a new core, in the construction of the model described in Para. 
Re Claim 12, Snell in view of Niergarth teaches the invention as claimed and as discussed above
Snell further teaches the propulsive fan comprises a first fan (14), the data card associated with the fan comprises a first fan data card (Fig. 4 as applied to fan in Para. [0033]), and the method further includes: replacing the first fan with a second fan different from the first fan (see Para. [0035] wherein fan is replaced), and compatible with the engine core (34); and replacing the first fan data card (Fig. 4 table for fan, see Para. [0033]) with a second fan data card (lookup table in Fig. 4 is replaced, since thrust change for a new fan is different, see Paras. [0027] and [0035]; that is a new fan would not exhibit the deterioration described in Para. [0027], and therefore the reference table in Fig. 4 is different for a new fan in the construction of model described in Para. [0031]), the first fan data card providing the first power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine fan as per Para. [0033]) of the first fan (14), and the second fan data card (card in Fig. 4 for new fan) providing the first power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to 
Re Claim 13, Snell teaches (in Figs. 1-6) a gas turbine engine for an aircraft comprising: an engine core (34) comprising a first turbine (24), a first compressor (16), and a first core shaft (connecting 24 to 16) connecting the turbine (24) to the compressor (16); a fan (14) comprising a plurality of fan blades (in 14); and an engine control unit (including lookup table in Fig. 4, and engine control parameter in Para. [0043]; see “engine control system” in Para. [0050]) arranged to: receive a first engine performance parameter including an air pressure in a bypass duct (the bypass nozzle exit pressure per [0030] At least one engine parameter is measured such as turbine gas temperature (TGT) which is measured downstream of a turbine, turbine entry temperature (TET) which is measured upstream of a turbine, engine gas temperature (EGT) which may be measured upstream or downstream of a turbine, high pressure compressor exit pressure (P30), core nozzle exit pressure, or bypass nozzle exit pressure. The measured engine parameters may be trimmed or otherwise processed after measurement but will be referred to simply as measured engine parameters for the purposes of this invention) indicative of the output of the fan (14, see Para. [0033]); measuring a second engine performance parameter (TGT or TET or P30, different from first parameter per Para. [0033]); receive a second engine performance parameter (TGT or TET or P30, v Para. [0033]); receive a first power setting parameter (lines 42, 44, 46, and 47 in Fig. 4 show lines for different power settings, see Para. [0031]) for determining a fan thrust produced by the 
Snell is silent as to fan including a fan blade having a radius of the fan blade at the hub to a radius of the fan blade at the tip of less than .4.
Niergarth teaches a fan blade having a radius of the fan blade at the hub to a radius of the fan blade at the tip of less than .4 ([0075] …Among other advantages is the ability to reduce the size of the hub. Referring to FIG. 1, the fan hub radius ratio is defined as the fan blade leading edge hub diameter “r1” divided by the overall fan blade tip radius “r2”, or r1/r2. Because of the need to incorporate counterweights attached to the blades within the hub, prior art pitch control mechanisms often have a radius ratio significantly greater than 0.5. In contrast, the mechanism described herein, where the counterweights are moved away from the fan blades, permit ratios significantly less than 0.5, potentially less 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Snell so as to provide a fan blade having a radius of the fan blade at the hub to a radius of the fan blade at the tip of less than .4 since Niergarth teaches providing a fan blade of having a low value of a radius of the fan blade at the hub to a radius of the fan blade at the tip (less than .35) increases the aerodynamic efficiency of a fan.
Re Claim 14, Snell in view of Niergarth teaches the invention as claimed and as discussed above
Snell further teaches a fan data card (lookup table Fig. 4 for fan, see Para. [0033]) arranged to provide the first power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine fan as per Para. [0033]); and a core data card (lookup table in Fig. 4 for core, see Para. [0032]) arranged to provide the second power setting parameter (lines 42, 44, 46, and 46 in Fig. 4, in lookup table specific to engine core as per Para. [0032]) wherein the first and second data cards (in Fig. 4 for fan and core, respectively) are operatively coupled to the engine control unit (see Paras. [0048]-[0049]; vales from Fig. 4 are applied to the control parameter; see also control system in Para. [0050]).
Re Claim 15, Snell in view of Niergarth teaches the invention as claimed and as discussed above
Snell further teaches the engine core being a first engine core (34), and the core data card (in Fig. 4) is a first core data card (in Fig. 4 associated with core, 
Re Claim 16, Snell in view of Niergarth teaches the invention as claimed and as discussed above
Snell further teaches fan being a first fan (14), and the fan data card is a first fan data card (Fig. 4 for fan, see Para. [0033]) associated with the first fan (14); and wherein the first fan is interchangeable with a second fan (see Para. [0035] wherein fan is replaced), having a second fan data card associated with the second fan (lookup table in Fig. 4 is replaced, since thrust change for a new fan is different, see Paras. [0027] and [0035]; that is a new fan would not exhibit the deterioration described in Para. [0027], and therefore the reference table in Fig. 4 is different for a new fan in the construction of model described in Para. [0031]).
Re Claim 18, Snell in view of Niergarth teaches the invention as claimed and as discussed above
Snell further teaches the engine core further comprising a second turbine (22), a second compressor (18), and a second core shaft (connecting 18 to 22) .

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Niergarth and Cornett 4,242,864.
Re Claim 5, Snell in view of Niergarth teaches the invention as claimed and as discussed above. Snell is silent on the engine control parameter comprising one or more of: a flow of fuel provided to the engine core; and/or a geometric parameter of the engine.
Cornett teaches (in Figs. 1-3) a similar thrust control system, including the engine control parameter comprises one or more of: a flow of fuel provided to the engine core (see 44 signal to fuel control actuator in Fig. 3); and/or a geometric parameter of the engine (fan exhaust nozzle actuator 42 in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snell in view of Niergarth to include the engine control parameter comprising one or more of: a flow of fuel provided to the engine core; and/or a geometric parameter of the engine, the geometric parameter of the engine optionally including a variable vane position and/or a bleed valve flow, in 
Re Claim 19, Snell in view of Niergarth and Cornett teaches the invention as claimed and as discussed above. Snell in view of Niergarth and Cornett as discussed above does not teach wherein the geometric parameter includes a variable vane position.
Cornett teaches wherein the geometric parameter includes a variable vane position (col. 9 ll. 4-6 “For example, interrelated or alternate control loops may be added for controlling other geometry such as compressor stator positions or fan inlet guide vane angles”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snell in view of Niergarth and Cornett so as to make the geometric parameter a variable vane position for the same reasons cited in the rejection of claim 5 supra and further since Cornett teaches “interrelated or alternate control loops may be added for controlling other geometry such as compressor stator positions or fan inlet guide vane angles”.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Niergarth and McCune 8,720,306.
Re Claim 17, Snell in view of Niergarth teaches the invention as claimed and as discussed above. Snell is silent on a gearbox configured to receive an input from the first core shaft and output drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Snell in view of Niergarth to include a gearbox that receives an input from the first core shaft and output drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, in order to provide a high bypass engine providing a significant amount of thrust, as taught by McCune in col. 3, lines 41-67.

Response to Arguments
Applicant's arguments have been fully considered and the asserted deficiencies in the prior rejection have been addressed by including the new reference Niergarth 2016/0032740. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD L SUNG/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        
/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741